

115 S3025 IS: Fraud Reduction Through Photographic Identification Act of 2018
U.S. Senate
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3025IN THE SENATE OF THE UNITED STATESJune 7, 2018Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to prevent the illegal trafficking of supplemental
			 nutrition assistance program benefits by requiring all program
			 beneficiaries to show valid photo identification when purchasing items
			 with program benefits.
	
 1.Short titleThis Act may be cited as the Fraud Reduction Through Photographic Identification Act of 2018. 2.Identification for card useSection 7(h)(9) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(9)) is amended—
 (1)in the paragraph heading, by striking Optional photographic identification and inserting Identification for card use; (2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (3)by inserting before clause (i) (as so redesignated) the following:  (A)Listed beneficiariesA State agency shall require that an electronic benefit card lists the names of—
 (i)the head of the household; (ii)each adult member of the household; and
 (iii)each adult that is not a member of the household that is authorized to use that card. (B)Photographic identification required (i)In generalExcept as provided under clause (ii), any individual listed on an electronic benefit card under subparagraph (A) shall be required to show photographic identification at the point of sale when using the card.
 (ii)Head of householdA head of a household is not required to show photographic identification under clause (i) if the electronic benefit card contains a photograph of that individual under subparagraph (C)(i).
						(C)Optional photographic identification
					; 
 (4)in subparagraph (C) (as so designated)— (A)in clause (i) (as so redesignated), by striking 1 or more members of a and inserting the head of the; and
 (B)in clause (ii) (as so redesignated)— (i)by striking subparagraph (A) and inserting clause (i); and
 (ii)by inserting subject to subparagraph (B)(i) after the card; and (5)by adding at the end the following:
				
 (D)Visual verificationAny individual that is shown photographic identification or an electronic benefit card containing a photograph, as applicable, under subparagraph (B) shall visually confirm that the photograph on the identification or the electronic benefit card, as applicable, is a clear and accurate likeness of the individual using the electronic benefit card..